DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities.  Examiner suggests the changes below:
“a control unit of a vehicle” be changed to --a control unit of the vehicle-- (claim 1, line 1);
“set a pitch” be changed to --set the pitch-- (claim 9, line 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The method of claim 1 lacks method steps, and thus the metes and bounds of the claim cannot be determined.  Examiner suggests making use of a transitional phrase to more clearly set forth the features included in the method (see MPEP 2111.03 for guidance on transitional phrases).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unger et al. (US 9,963,007).  Unger et al. discloses a control unit (#18) for a vehicle (#2) for controlling a pitch (θa) of the vehicle comprising:
(claims 1 and 9) the control unit (#18) which is configured to predictively control actuators (#12, 14, 58, 60) of a suspension of the vehicle (#2), which set a pitch (θa) of the vehicle, in dependence on a determined slope profile of an upcoming roadway section (#4) of a route of the vehicle (column 13, line 33-column 15, line 52);
(claim 2) wherein the actuators (#12, 14, 58, 60) increase a distance of a front axle (at front wheels #8, 54) of the vehicle (#2) from a chassis (body #6) of the vehicle in relation to a distance of a rear axle (at rear wheels #10, 56) of the vehicle from the chassis if the upcoming roadway section has an increasing slope (such as, during downward slope travel; column 13, lines 33-58; column 15, lines 8-52; figure 4c);
(claims 3 and 10) wherein the actuators (#12, 14, 58, 60) reduce a distance of a rear axle (at rear wheels #10, 56) of the vehicle (#2) from a chassis (#6) of the vehicle in relation to a distance of a front axle (at front wheels #8, 54) of the vehicle from the chassis if the upcoming roadway section has an increasing slope (such as, during downward slope travel; column 13, lines 33-58; column 15, lines 8-52; figure 4c);
(claims 4, 11, and 12) wherein the actuators (#12, 14, 58, 60) reduce a distance of a front axle (at front wheels #8, 54) of the vehicle (#2) from a chassis (#6) of the vehicle in relation to a distance of a rear axle (at rear wheels #10, 56) of the vehicle from the chassis if the upcoming roadway section has a decreasing slope (such as, during upward slope travel approaching travel in a horizontal plane; column 13, lines 33-58; column 15, lines 8-52; figure 4a);
(claims 5 and 13-15) wherein the actuators (#12, 14, 58, 60) increase a distance of a rear axle (at rear wheels #10, 56) of the vehicle (#2) from a chassis (#6) of the vehicle in relation to a distance of a front axle (at front wheels #8, 54) of the vehicle from the chassis if the upcoming roadway section has a decreasing slope (such as, during upward slope travel approaching travel in a horizontal plane; column 13, lines 33-58; column 15, lines 8-52; figure 4a);
(claims 6 and 16-19) wherein the actuators (#12, 14, 58, 60) equalize a distance of a front axle (at front wheels #8, 54) of the vehicle (#2) from a chassis (#6) of the vehicle and a distance of a rear axle (at rear wheels #10, 56) of the vehicle from the chassis to one another if the upcoming roadway section has a constant slope (such as, during travel in a horizontal plane; column 13, lines 33-58; column 15, lines 8-52; figure 4b);
(claim 7) wherein the actuators (#12, 14, 58, 60) set a difference between the distance of the front axle (at front wheels #8, 54) from the chassis (#6) and the distance of the rear axle (at rear wheels #10, 56) from the chassis in dependence on a change of the slope (equations to determine distances the actuators are adjusted are discussed throughout specification);
(claim 8) wherein the difference is increased if the change of the slope increases, and the difference is reduced if the change of the slope decreases (equations to determine distances the actuators are adjusted are discussed throughout specification).

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vente (US 2020/0231016).  Vente discloses a control unit (including controllers #111, 115, 119) for a vehicle (#1) for controlling a pitch of the vehicle comprising:
(claims 1 and 9) the control unit (#111, 115, 119) which is configured to predictively control actuators (#93, 95, 112, 116) of a suspension (#90, 100) of the vehicle (#1), which set a pitch of the vehicle, in dependence on a determined slope profile of an upcoming roadway section (including roadway planes #2, 3, 8, 50, 51, 70, 71, 73) of a route of the vehicle (discussed throughout specification);
(claim 2) wherein the actuators (#93, 95, 112, 116) increase a distance of a front axle (at front wheels #5e) of the vehicle (#1) from a chassis (body #30) of the vehicle in relation to a distance of a rear axle (at rear wheels #5c) of the vehicle from the chassis if the upcoming roadway section has an increasing slope (such as, second and third vehicle postures; figures 3, 4; paragraphs 0046-0047);
(claims 3 and 10) wherein the actuators (#93, 95, 112, 116) reduce a distance of a rear axle (at rear wheels #5c) of the vehicle (#1) from a chassis (#30) of the vehicle in relation to a distance of a front axle (at front wheels #5e) of the vehicle from the chassis if the upcoming roadway section has an increasing slope (such as, third vehicle posture; figure 4; paragraph 0047);
(claims 4, 11, and 12) wherein the actuators (#93, 95, 112, 116) reduce a distance of a front axle (at front wheels #5e) of the vehicle (#1) from a chassis (#30) of the vehicle in relation to a distance of a rear axle (at rear wheels #5c) of the vehicle from the chassis if the upcoming roadway section has a decreasing slope (such as, fifth vehicle posture; figure 6; paragraph 0049);
(claims 5 and 13-15) wherein the actuators (#93, 95, 112, 116) increase a distance of a rear axle (at rear wheels #5c) of the vehicle (#1) from a chassis (#30) of the vehicle in relation to a distance of a front axle (at front wheels #5e) of the vehicle from the chassis if the upcoming roadway section has a decreasing slope (such as, fifth vehicle posture; figure 6; paragraph 0049);
(claims 6 and 16-19) wherein the actuators (#93, 95, 112, 116) equalize a distance of a front axle (at front wheels #5e) of the vehicle (#1) from a chassis (#30) of the vehicle and a distance of a rear axle (at rear wheels #5c) of the vehicle from the chassis to one another if the upcoming roadway section has a constant slope (such as, first and fourth postures; figures 1, 2, 5; paragraphs 0044, 0045, 0048);
(claim 7) wherein the actuators (#93, 95, 112, 116) set a difference between the distance of the front axle (at front wheels #5e) from the chassis (#30) and the distance of the rear axle (at rear wheels #5c) from the chassis in dependence on a change of the slope (paragraphs 0044-0059);
(claim 8) wherein the difference is increased if the change of the slope increases, and the difference is reduced if the change of the slope decreases (paragraphs 0044-0059).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses roadway slope and vehicle pitch systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614